11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Joseph Mark Charles,                                        * From the 238th District
                                                              Court of Midland County,
                                                              Trial Court No. CR37408.

Vs. No. 11-13-00074-CR                                      * April 4, 2013

The State of Texas,                                         * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court=s opinion, the appeal
is dismissed.